Exhibit 10.3

WARRANT PURCHASE AGREEMENT

Sonic Foundry, Inc.

222 W. Washington Avenue

Madison, WI 53703

Ladies & Gentlemen:

This Warrant Purchase Agreement (the “Agreement”) is made as of March 5, 2010
(the “Closing Date”) by and between Sonic Foundry, Inc., a Maryland corporation,
with its principal place of business at 222 W. Washington Avenue, Madison, WI
53703 (the “Company”), and Partners For Growth II, L.P., a Delaware limited
partnership (“Purchaser”).

1.        Authorization and Purchase of the Warrant.

(A) Authorization of the Warrant. As of the Closing Date, the Company’s Board of
Directors has authorized the issuance by the Company and the sale to the
Purchaser of a warrant (the “Warrant”) to purchase 76,923 shares of the
Company’s Common Stock, par value $0.01 per share, all as more fully described,
and subject to the conditions set forth below and in the form of Warrant annexed
hereto as Exhibit 1. The Company securities issuable upon exercise of the
Warrant are herein referred to as the “Warrant Stock,” and the Warrant and the
Warrant Stock are sometimes together referred to as the “Securities.”

(B) Purchase of Warrant. Subject to the terms and conditions set forth below and
in the Warrant, the Company shall issue to Purchaser the Warrant in
consideration of the payment of $3,333, which the parties agree is fair
consideration for the Warrant.

2.        The Closing. The closing of the purchase and sale of the Warrant to
Purchaser (the “Closing”) shall be held at the offices of Partners for Growth
II, L.P., 180 Pacific Avenue, San Francisco, CA 94111, or at such other location
as may be mutually agreed upon by the parties hereto. On the Closing Date, the
Company shall deliver to Purchaser the Warrant registered in the name of
Purchaser.

3.        Representations, Warranties and Covenants of the Company. The Company
represents and warrants to, and covenants with, the Purchaser that, except to
the extent disclosed with particularity in Schedule A hereto:

(A) Corporate Power; Authorization. The Company has all requisite corporate
power and has taken all requisite corporate action to execute and deliver each
of this Agreement and the Warrant, to sell and issue the Securities and to carry
out and perform all of its obligations hereunder and thereunder. Each of this
Agreement and the Warrant has been duly authorized, executed and delivered on
behalf of the Company and constitutes the valid and binding agreement of the
Company, enforceable in accordance with its terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization

 

1



--------------------------------------------------------------------------------

or similar laws relating to or affecting the enforcement of creditors’ rights
generally and (ii) as limited by equitable principles generally. The person
executing this Agreement and the Warrant is a duly authorized officer of the
Company with all necessary legal authority to bind the Company generally and
with the specific legal authority to cause the Company to enter into this
Agreement and to execute and deliver the Warrant.

(B) Validity of Securities. The Warrant, when sold against the consideration
therefor as provided therein, will be validly authorized, issued and fully paid.
The issuance and delivery of the Warrant is not subject to preemptive or any
similar rights of the stockholders of the Company (which have not been duly
waived) or any liens or encumbrances except for restrictions on transfer
provided for herein or under applicable federal and state securities laws; and
when the Warrant Stock is issued upon exercise and in accordance with the terms
of the Warrant, and such Warrant Stock is converted into Common Stock, such
securities will be, at each such issuance, validly issued and outstanding, fully
paid and nonassessable and free of any liens or encumbrances except for
restrictions on transfer provided for herein or under applicable federal and
state securities laws.

(C) Capitalization. The authorized capital stock of the Company consists of
11,500,000 shares. All such issued and outstanding shares have been duly
authorized and validly issued and are fully paid and nonassessable. As of the
date hereof, there are: (1) 1,500,000 shares of Preferred Stock authorized, none
of which are issued and outstanding; (2) 10,000,000 shares of Common Stock
authorized of which 3,628,951 shares are issued and 3,616,235 shares are issued
and outstanding; (3) as of the date hereof, the Company has reserved a total of
500,000 shares of its Common Stock for issuance under its 2009 Stock Incentive
Plan, Employee Stock Purchase Plan, and Non-Employee Director Stock Option Plan,
of which 75,550 shares are reserved for issuance upon exercise of outstanding
options. In addition, a total of 693,627 shares are reserved for issuance under
the Company’s now expired 1995 Incentive Stock Option Plan, 1999 Non-Qualified
Stock Option Plan and Non-Employee Directors’ Plan and 45,247 shares are
reserved for issuance under outstanding warrant agreements. A true, correct and
current copy of the Company’s Amended and Restated Articles of Incorporation is
set forth in Schedule B hereto. Except as specified in this Agreement, there are
no other options, warrants, conversion privileges or other contractual rights
presently outstanding to purchase or otherwise acquire any authorized but
unissued shares of the Company’s capital stock or other securities.

(D) No Conflict. The execution and delivery of this Agreement and the Warrant do
not, and the consummation of the transactions contemplated hereby and thereby
will not, conflict with, or result in any violation of, or default (with or
without notice or lapse of time, or both), or give rise to a right of
termination, cancellation or acceleration of any obligation or to a loss of a
material benefit, under, any provision of its current Certificate of
Incorporation or Bylaws, as amended, or any mortgage, indenture, lease or other
agreement or instrument, permit, concession, franchise, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to the
Company, its properties or assets, the effect of which would have a material
adverse effect on the Company or materially impair or restrict its power to
perform its obligations as contemplated hereby or thereby.

 

2



--------------------------------------------------------------------------------

(E) Governmental and other Consents. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any governmental authority or other person or entity is required on
the part of the Company in connection with the execution, delivery and
performance of this Agreement and the Warrant or the offer, issuance, sale and
delivery of the Warrant and the Warrant Stock, except such filings as shall have
been made prior to and shall be effective on and as of the Closing and except
any notices of sale required to be filed with the Securities and Exchange
Commission under Regulation D of the Securities Act or such post-closing filings
as may be required under applicable state securities laws, all of which will be
filed within applicable periods therefor. Based upon the representations made by
the Purchaser in Section 4 of this Agreement, the offer and sale of the Warrant
and the Warrant Stock to the Purchaser will be exempt from the registration
requirements of the Securities Act and from the qualification requirements of
any applicable state securities laws.

(F) Authorized and Unissued Shares of Common Stock. During the period within
which the Warrant may be exercised, the Company will at all times have
authorized and reserved, for the purpose of issue or transfer upon exercise of
the Warrant, a sufficient number of authorized but unissued shares of Common
Stock when and as required to provide for the exercise of the rights represented
by the Warrant.

(G) Reporting. With a view to making available to the Purchaser the benefits of
Rule 144 and other rules or regulations of the SEC that may permit the Purchaser
to sell Warrant Stock to the public without registration, the Company shall, to
the extent it is subject to reporting requirements under the Securities Exchange
Act of 1934 (the “Exchange Act”), as a continuing obligation: (a) make and keep
public information available, as those terms are understood and defined in Rule
144, at all times after the Closing; (b) file with the SEC in a timely manner
all reports and other documents required of the Company under the Securities Act
of 1933 (the “Securities Act”) and the Exchange Act; and (c) furnish to the
Purchaser, so long as the Purchaser owns any Securities forthwith upon request,
(i) a written statement by the Company that it has complied with the reporting
requirements of Rule 144 and the Exchange Act, (ii) such other information as
may be reasonably requested in order to avail the Purchaser of any rule or
regulation of the SEC that permits the selling of any such Securities without
registration. If at any time the Company ceases to file reports under the
Exchange Act, the Company shall from time to time promptly provide a copy of its
most recent annual, quarterly and other interim reports to Purchaser.

4.        Representations and Warranties of Purchaser. Purchaser hereby
represents and warrants to the Company as of the Closing Date as follows:

(A) Investment Experience. Purchaser is an “accredited investor” within the
meaning of Rule 501 under the Securities Act, and was not organized for the
specific purpose of acquiring the Securities. Purchaser is aware of the
Company’s business affairs

 

3



--------------------------------------------------------------------------------

and financial condition and has acquired sufficient information about the
Company to reach an informed and knowledgeable decision to acquire the
Securities. Purchaser has such business and financial experience as is required
to give it the capacity to protect its own interests in connection with the
purchase of the Securities. Purchaser has had the opportunity to ask questions
of the Company concerning the Company’s business prospects and financial
condition.

(B) Investment Intent. Purchaser is purchasing the Warrant for investment for
its own account only and not with a view to, or for resale in connection with,
any “distribution” thereof within the meaning of the Securities Act. Purchaser
understands that the Warrant has not been registered under the Securities Act or
registered or qualified under any state securities law in reliance on specific
exemptions therefrom, which exemptions may depend upon, among other things, the
bona fide nature of Purchaser’s investment intent as expressed herein.

(C) Authorization. Purchaser has all requisite power and has taken all requisite
action to execute and deliver each of this Agreement and to carry out and
perform all of its obligations hereunder. This Agreement has been duly
authorized, executed and delivered on behalf of Purchaser and constitutes the
valid and binding agreement of Purchaser, enforceable in accordance with its
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization or similar laws relating to or affecting the enforcement of
creditors’ rights generally and (ii) as limited by equitable principles
generally. The consummation of the transactions contemplated herein and the
fulfillment of the terms herein will not result in a breach of any of the terms
or provisions of Purchaser’s partnership agreement or other relevant
organizational documents.

5.        Restrictions on Transfer of Securities; Registrable Securities. The
restrictions on transfer of the Securities are as set forth in the Warrant.

6.        Miscellaneous.

(A) Waivers and Amendments. This Agreement and any term hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by the
party against which enforcement of such change, waiver, discharge or termination
is sought.

(B) Governing Law; Venue. This Agreement and the Warrant shall each be construed
and enforced in accordance with, and the rights of the parties shall be governed
by, the laws of the State of Delaware without regard to conflict of laws. The
parties each irrevocably submit to the exclusive jurisdiction of the U.S. state
and federal courts located in San Francisco, California in connection with any
dispute arising under this Agreement or the Warrant.

(C) Survival. The representations, warranties, covenants and agreements made
herein shall survive any investigation made by the Company or Purchaser and the
Closing.

 

4



--------------------------------------------------------------------------------

(D) Successors and Assigns. The provisions hereof shall inure to the benefit of,
and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto (specifically including any person that
becomes a holder of the Warrant through transfer thereof from the Purchaser, and
any other successors in interest to the Securities). In the event of any merger,
consolidation or acquisition involving the Company in which the Company is not
the surviving entity, the Company’s obligations hereunder and under the Warrant
shall be expressly or by operation of law assumed by the surviving entity.

(E) Entire Agreement; Construction. This Agreement and the Warrant constitute
the full and entire understanding and agreement between the parties with regard
to the subject hereof. In the event of any conflict between the terms of this
Agreement and the terms of the Warrant (including any Schedule attached
thereto), the terms of the Warrant shall prevail. The term “$” or “dollars”
means United States dollars; the term “including” means “including without
limitation”; “days” means business days in the United States. Any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not be applied in the construction or interpretation of
this Agreement or the Warrant.

(F) Notices, etc. Any notice or other communication given under this Agreement
shall be sufficient if in writing and sent by personal service, facsimile,
courier service promising overnight delivery or registered or certified mail,
return receipt requested, postage prepaid, to a party at its address set forth
below (or at such other address as shall be designated for such purpose by such
party in a written notice to the other party hereto):

if to Purchaser, at

Partners for Growth II, L.P.

180 Pacific Avenue

San Francisco, California 94111

Attention: Lorraine Nield

Fax: (415) 781-0510

with a copy to

Benjamin Greenspan

Greenspan Law Corporation

620 Laguna Road

Mill Valley, CA 94941

Fax: (415) 738-5371

Email: ben@greenspan-law.com

 

5



--------------------------------------------------------------------------------

or

if to the Company, at

Sonic Foundry, Inc.

222 W. Washington Avenue

Madison, WI 53703

Fax: (608) 443-1609

Email: kenm@sonicfoundry.com

Attn: Ken Minor

with a copy (not constituting notice) to:

McBreen and Kopko

20 North Wacker Dr., Suite 2520

Chicago, IL 60606

Fax: (312)332-2657

Email: jstern@mmklaw.com

or in any case at such other address as Purchaser or the Company shall have
furnished to the other in writing. The term “notify” means to give notice in
writing as specified above.

(G) Severability of this Agreement. If any provision of this Agreement shall be
judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

(H) Titles and Subtitles. The titles of the paragraphs and subparagraphs of this
Agreement are for convenience of reference and shall not, by themselves,
determine the construction of this Agreement.

(I) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

 

6



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

  PARTNERS FOR GROWTH II, L.P.    

 

    By:                                                  , Manager of    
Partners for Growth II, LLC, its General     Partner  

 

AGREED AND ACCEPTED, as of the date first above written: Sonic Foundry, Inc. By:
 

 

Its:  

 

 

7

Signature Page to Warrant Purchase Agreement



--------------------------------------------------------------------------------

SCHEDULE A – EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES



--------------------------------------------------------------------------------

SCHEDULE B – RESTATED ARTICLES



--------------------------------------------------------------------------------

SCHEDULE C - CAPITALIZATION TABLE



--------------------------------------------------------------------------------

EXHIBIT 1 - FORM OF WARRANT